Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-1995

Bryant v Sylvester
Precedential or Non-Precedential:

Docket 94-1635




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Bryant v Sylvester" (1995). 1995 Decisions. Paper 127.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/127


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           ___________

                           No. 94-1635
                           ___________


          ANDRE M. BRYANT; FATHERS' CHILDREN'S
          EQUALITY, INC.

                                  Appellees,

                         vs.

          ESTHER R. SYLVESTER, HONORABLE,
          Administrative Judge-Family Division in her
          official and individual capacity; NANCY
          SOBOLEVITCH, ESQUIRE, Court Administrator in
          her official and individual capacity; GEOFF
          GALLAS, Executive Court Administrator in his
          official and individual capacity; MATTHEW
          TIERNEY, Court Administrator-Family Division
          in his official and individual capacity;
          JOSEPH DI PRIMIO, ESQUIRE, Court
          Administrator in his official and individual
          capacity; ANDREA HOFFMAN-JELIN, ESQUIRE,
          Director of Children and Youth Services in
          her official and individual capacity

                                  Appellants.

                           ___________

      BEFORE:   STAPLETON, ROTH and LEWIS, Circuit Judges.

_________________________________________________________________

                               O R D E R

          IT IS ORDERED THAT:

          1.    The petition for panel rehearing is granted to

permit amendment of the opinion.

          2.    The panel's opinion is vacated.
          3.   A revised panel opinion will be filed following

circulation to the full court in accordance with IOP 9.4.

          4.   The application for rehearing in banc is dismissed

as moot, but without prejudice to the filing of a new application

for rehearing in banc in accordance with IOP 9.5.



                               BY THE COURT



                               /s/ Timothy K. Lewis
                               _________________________________
                               Circuit Judge

Dated: June 1, 1995